Citation Nr: 0934582	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-21 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred at Lee Memorial Hospital 
and Tampa General Hospital from April 22, 2005 to June 28, 
2005.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1959 to January 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Department of 
Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida, 
that determined the Veteran was not entitled to payment or 
reimbursement for the cost of private medical expenses.

In September 2007, the Board remanded this matter to clarify 
the Veterans Service Organization chosen as the Veteran's 
representative, and to afford the Veteran a Travel Board 
hearing as requested.

In December 2008, the Board remanded this matter again to 
obtain a medical opinion specifying on what date the 
Veteran's condition was stable for transfer to a VA facility, 
to include the reasoning behind the opinion.  

As the instructions set forth in the Board's remand have not 
been followed, the Board must unfortunately remand the matter 
again.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As explained in the Board's December 2008 remand, the Veteran 
requests payment or reimbursement of unauthorized medical 
expenses from private treatment.  The Veteran contends that 
the treatment provided from April 22, 2005 to June 28, 2005 
was for an emergent condition and that a VA facility was not 
feasibly available.

VA must determine whether the Veteran is entitled to 
reimbursement or payment by VA of such unauthorized medical 
expenses.  Payment or reimbursement for emergency services 
for non-service-connected conditions in non-VA facilities may 
be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106-177.  The provisions of the Act became effective as of 
May 29, 2000.

To be eligible for reimbursement, the treatment must satisfy 
all of the following conditions: (1) The emergency services 
were provided in a hospital emergency department or a similar 
facility providing emergency care; (2) A prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention for the initial evaluation and 
treatment would have been hazardous to life or health; (3) A 
VA or other Federal facility was not feasibly available and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson; (4) The care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran; (5) The 
veteran was enrolled in the VA health care system at the time 
the emergency treatment was furnished and had received 
medical services under 38 U.S.C.A. Chapter 17 within two 
years before the non-VA emergency treatment; (6) The veteran 
is financially liable to the non-VA provider of the emergency 
treatment; (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency treatment; (8) 
The veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work-related injury; and (9) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728, which applies 
primarily to emergency treatment for a service-connected 
disability.  38 C.F.R. § 17.1002.  

As detailed in the December 2008 remand, the criterion in 
dispute is the fourth (4) listed above, namely whether the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility at any time during his 
private treatment.

The May 2005 decision of the VA review board stated that the 
claim was approved to the point of stabilization on April 21, 
2005 and the remainder of the episode of care from April 22, 
2005 to June 28, 2005 was denied.  The decision stated that 
the Veteran did not meet 38 U.S.C.A. § 17.1002(d) since at 
the point of stabilization the Veteran could have been 
transferred to the VAMC.

In this case, the RO denied the claim based on failure to 
satisfy the requirement under 38 U.S.C.A. § 1725, and 38 
C.F.R. § 17.1002, pertaining to emergency treatment.  

As of April 21, 2005, the Veteran was noted by Lee Memorial 
Hospital to be stable for transfer to a rehabilitation bed, 
as documented in a Report of Contact.  

On May 5, 2005, the Veteran was transferred to Tampa General 
Hospital in Tampa, Florida for placement of an external 
fixator regarding his pelvic fracture, which could not be 
performed due to infection at the pin sites.

On May 8, 2005, the Veteran was transferred back to Lee 
Memorial Hospital and readmitted for continued care and 
management of his orthopedic injuries, as well as treatment 
of his diabetes.  The Veteran was discharged from Lee 
Memorial Hospital on June 28, 2005.

The medical records are not clear as to why the Veteran was 
not, at any time, transferred to a VAMC, particularly the Bay 
Pines VAMC where the Veteran was a regular primary care 
patient.  Additionally, there is no explanation in the 
records why, after 3 days at Tampa General Hospital, the 
Veteran was returned to Lee Memorial Hospital on May 8, 2005 
for continued care rather than to a VA facility.  

The Board cannot form its own medical opinions, therefore 
this matter was remanded to the Bay Pines VAMC in order to 
determine, based upon a complete review of the record, on 
what date the Veteran was stable for transfer to another 
facility.

In February 2009, the Chief Medical Officer (CMO) of the 
VAMC's Fee Basis Program included a brief note in the claims 
file, citing the March 2006 decisions to deny payment or 
reimbursement.  The CMO stated, "Would agree with the prior 
review.  If patient is a Mill Bill patient, VA pays to point 
of stability.  It is noted above that patient was stable for 
transfer to a rehab bed on 4-21-05."

The Board finds that this brief note is insufficient to 
fulfill the instructions set forth in its December 2008 
remand, which required a complete review of the claims file 
and a rationale to support the medical opinion regarding the 
Veteran's date of stability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The entire claims file should be 
forwarded to an internist or trauma 
specialist at the Bay Pines VAMC for a 
medical opinion.  The examiner should 
offer a medical opinion, based upon a 
review of the entire claims file, 
specifying on what date the Veteran's 
condition was stable for transfer to a VA 
facility (if any).  The examiner should 
clearly explain the reasoning behind any 
medical opinion offered.  

2.  The VAMC should then readjudicate the 
claim.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the Veteran must be provided with an SSOC, 
which addresses all of the evidence 
received since the May 2006 SOC was 
issued.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



